 

--------------------------------------------------------------------------------

 
Exhibit 10.1


U.S. Energy Corp.
Performance Compensation Plan
Adopted: December 6, 2013
Effective: January 1, 2014


Plan Objectives


The objectives of the Performance Compensation Plan (the “Plan”) are to:


·  
incentivize top level managers and senior management of U.S. Energy Corp (“US
Energy” or the “Company”);

·  
to improve shareholder value by accomplishing aggressive, yet realistic,
financial and production objectives;

·  
encourage employees to contribute to the ultimate goal of improving shareholder
value by making participating employees eligible for an annual performance bonus
under the Plan; and

·  
heavily weighting the compensation of senior management towards performance
based incentives.



Administration


The Plan will be administered by the Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”) and the Chief Executive
Officer (“CEO”), provided that any action permitted to be taken by the Committee
may be taken by the Board of Directors (the “Board”), in its discretion.  The
Compensation Committee may correct any defect or omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Compensation
Committee deems necessary or desirable.  Any decision of the Compensation
Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned.  The Compensation Committee
generally sets a one-year performance period under the Plan to run from January
1 through December 31 (the “Performance Period”).  The Compensation Committee is
responsible for approving any incentive compensation for executive officers, as
that term is defined in Section 16 of the Securities Exchange Act of 1934, as
amended (the “Executive Officers”), and for recommending to the Board the
incentive compensation for the CEO.  The CEO is responsible for any incentive
compensation for employees who are not Executive Officers (the “Non-Executive
Officer Employees”).  As such, any and all responsibility of, or discretion
reserved to, the Compensation Committee will apply to the CEO with respect to
those Non-Executive Officers Employees, unless otherwise specified by the
Compensation Committee.


Any bonuses earned are based on an employee’s base cash compensation excluding
all forms of benefits or bonuses.  All other forms of compensation are to be
deducted from base pay in computing a bonus earned under this Plan.
 
 
 
A

--------------------------------------------------------------------------------

 

 
Eligibility


All Company employees holding a position with the Company that is covered by the
Plan, as determined by the Compensation Committee from time to time in its
discretion, are eligible to participate in the Plan for each Performance Period;
provided, however, that in order to receive an award for a Performance Period,
if awards are available, eligible employees (“Participants”) must: (i) be
employed by the Company both on the last day of the applicable Performance
Period (which will generally be December 31 of each year) and at the time awards
are paid out under the Plan; (ii) have completed at least three months of
full-time, active service with the Company during the applicable Performance
Period (which shall include all family and medical leaves of absence) or have
been deemed to be eligible to participate fully in the Plan; (iii) receive at
least a “Meets Expectations” rating on the employee’s performance review for the
applicable Performance Period; and (iv) not be subject to a written performance
improvement plan at the time awards are paid out under the Plan.


Participants with at least three, but less than 12, months of active service
during a Performance Period may be eligible for a prorated bonus for such
Performance Period, depending on their length of service for that period.  A
Participant who changes titles/positions during a Performance Period may be
eligible for a bonus based on the length of time in each position and the
respective bonus targets that would apply for such position during such
Performance Period, as designated by the Compensation Committee or CEO.


Unless the terms of an applicable severance plan or employment agreement provide
otherwise, a Participant who terminates employment (or gives notice of his or
her intent to terminate), for reasons other than death or disability prior to a
payout date of an award under the Plan, will not be eligible for a bonus
award.  If an employee dies prior to a payout date of an award under this Plan,
then the award that the employee otherwise would have been eligible to receive
under the Plan, if any, may be paid to his/her estate at the discretion of the
Company.


Target Bonus Awards


Target bonus awards will be determined and communicated by the Compensation
Committee to eligible employees annually.  The Compensation Committee must be
comprised solely of two or more “Outside Directors,” as defined under Treasury
Regulation Section 1.162-27(e)(3).  For Executive Officers (other than the CEO),
the target bonus awards for such Participants will be determined by the
Compensation Committee, in consultation with the Chief Executive
Officer.  Target bonus awards may be modified from time to time.



 
 
B

--------------------------------------------------------------------------------

 
 
 
The target bonus awards will generally adhere to the following example, subject
to express modification by the Compensation Committee.  Any such modification
will occur, if at all, no later than 90 days after the beginning of the
Performance Period.


Description
 
Tier 1
   
Tier 2
   
Tier 3
   
Tier 4
   
Executive
 
Salary Range
  $ 000 to $49,999     $ 50,000 to$99,999     $ 100,000 to $149,000    
150,000 +
Non-executive
   
Executive Officers
 
Target Bonus Percentage of Base Salary
    10%       20%       35%       50%       100%  



Award Determination


Actual bonus payouts can range from 0 to 3 times the target bonus awards, based
on Company performance, but in no event will actual bonus payouts exceed
$2,000,000 for any individual Participant for a given Performance Period.


At the beginning of each Performance Period under the Plan, the criteria for
assessing the Company’s performance will be (i) developed by the Chief Executive
Officer of the Company in consultation with management, (ii) reviewed and
approved by the Compensation Committee, and (iii) approved by the Board.


After the end of each Performance Period, the Compensation Committee will assess
the extent to which the goals and objectives have been met and certify the
overall percentage of performance goals achieved.


Internal Revenue Code (“Code”) Section 162(m) Performance Criteria


Performance goals established for purposes of conditioning the grant of bonus
awards shall be based on one or more of the following performance criteria
(“Performance Criteria”) and need not be the same for each Participant: (i) the
attainment of certain target levels of, or a specified percentage increase in,
revenues, operating earnings, income before income taxes and extraordinary
items, net income, earnings before income tax, earnings before interest, taxes,
depreciation and amortization, or a combination of any or all of the foregoing;
(ii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax profits including that attributable to continuing and/or
other operations; (iii) the attainment of certain target levels of, or a
specified increase in, operational cash flow; (iv) the achievement of a certain
level of, reduction of, or other specified objectives with regard to limiting
the level of increase in, all or a portion of, the Company’s bank debt or other
long-term or short-term public or private debt or other similar financial
obligations of the Company, which may be calculated net of such cash balances
and/or other offsets and adjustments as may be established by the Committee; (v)
the attainment of a specified level of, or specified percentage increase in,
earnings per share or earnings per share from continuing operations; (vi) the
attainment of certain target levels of, or a specified increase
 
 
 
C

--------------------------------------------------------------------------------

 
 
in, return on capital employed or return on invested capital; (vii) the
attainment of certain target levels of, or a percentage increase in, after-tax
or pre-tax return on stockholders’ equity; (viii) the attainment of certain
target levels of, or a specified increase in, economic value added targets based
on a cash flow return on investment formula; (ix) the attainment of certain
target levels in the fair market value of the Company’s shares; (x) the growth
in the value of an investment in the Company’s shares assuming the reinvestment
of dividends;  (xi) the attainment of certain target levels of, or a percentage
increase in, oil and gas proved developed and proved undeveloped reserves; (xii)
the attainment of certain target levels of, or a percentage increase in, average
daily oil and gas production, (xiii) the attainment of certain target levels of
mineral reserve and resource replacement, and (xiv) the attainment of certain
target levels of mineral production.  For purposes of item (i) above,
“extraordinary items” shall mean all items of gain, loss or expense for the
fiscal year determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to a corporate transaction (including a disposition or
acquisition) or related to a change in accounting principle, all as determined
in accordance with standards established by Opinion No. 30 of the Accounting
Principles Board.


In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or Subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other peer companies.  To the extent permitted
under Code Section 162(m) (including compliance with any requirements for
stockholder approval) and Code Section 409A, the Committee may: (i) designate
additional business criteria on which the Performance Criteria may be based or
(ii) adjust, modify or amend the aforementioned business criteria; so long as
the additional, adjusted, modified, or amended business criteria is established
in writing by the Compensation Committee not later than 90 days after the
commencement of the period of service to which the Performance Criteria relates,
provided that the outcome is substantially uncertain at the time the
Compensation Committee actually establishes the goal.

 
Payment of Awards
 
Payment of an award under the Plan to a Participant shall be made as soon as
practicable after determination of the amount of the award, and will generally
occur within 75 days after the end of the calendar year during which the
applicable Performance Period ends and, except as otherwise required by law or
this Plan, will be paid during the calendar year immediately following the end
of the Performance Period.
 
Other Provisions
 
The Company reserves the right to interpret, modify, suspend or terminate this
Plan at any time.  No Participant will have the right to alienate, assign,
encumber, hypothecate or pledge his or her interest in any award under the Plan,
voluntarily or involuntarily, and any attempt to so dispose of any such interest
will be void.
 
 
 
D

--------------------------------------------------------------------------------

 
 
Participants who engage in an activity that violates applicable local, state or
federal laws, or who violate Company policies, may be subject to having their
awards reduced or eliminated in the sole discretion of the Compensation
Committee, except in the case of the Chief Executive Officer where the Board
shall make the final determination after considering the Compensation
Committee’s recommendation.
 
Neither this Plan nor any action taken hereunder shall be construed as giving
any employee or Participant the right to be retained in the employ of the
Company. Employees of the Company are employed “at will” unless they have an
agreement signed by the Chief Executive Officer or a member of the Board
providing for other than at-will employment.
 
The Company shall not be required to fund or otherwise segregate any cash or any
other assets which may at any time be paid to Participants under the Plan.  The
Plan shall constitute an “unfunded” plan of the Company.
 
In the event of any conflict between a Participant’s employment agreement, or
severance agreement, if applicable, with the Company and this Plan, the terms of
the Participant’s employment agreement, or severance agreement, if applicable,
will control.  The provisions contained in this Plan set forth the entire
understanding of the Company with respect to the Plan and supersede any and all
prior communications between the Company and any employee with respect to the
Plan.  This Plan supersedes and replaces the Company’s previous Performance
Compensation Plan.
 
Code Section 409A Compliance
 
Payments to Participants pursuant to this Plan are not intended to constitute
deferrals of compensation within the meaning of Code Section 409A.  Further,
although payments hereunder are not intended to constitute “separation pay”
within the meaning of the Treasury Regulations under Code Section 409A, in the
event that the Company determines that a payment to a Participant hereunder (or
a payment based upon the provisions of this Plan) does constitute “separation
pay” within the meaning of such Treasury Regulations, (i) such payment shall be
subject to the applicable provisions of any employment or separation agreement
(if any) between such Participant and the Company dealing with the timing and
characterization of such Participant’s separation pay for purposes of Code
Section 409A; and (ii) if such Participant is not subject to an employment or
separation agreement containing provisions dealing with the timing and
characterization of such Participant’s separation pay for purposes of Code
Section 409A, then to the extent any such payment (A) is required to be paid
during the period from the date of termination of Participant’s employment
through March 15 of the calendar year following such termination, such payment
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2)and thus payable pursuant to the “short-term deferral”
rule set forth in Treasury Regulation Section 1.409A-1(b)(4); (B) is payable
following said March 15, such payment is intended to constitute a separate
payment for purposes of Treasury Regulations Section 1.409A-2(b)(2) made upon an
involuntary separation from service and payable pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision,
and (C) is in excess of the
 
 
 
E

--------------------------------------------------------------------------------

 
 
 
amounts specified in clauses (A) and (B) of this paragraph, such payment shall
(unless otherwise exempt under Treasury Regulations) be considered a separate
payment subject to the distribution requirements of Code Section 409A(a)(2)(A),
including, without limitation, the requirement of Code Section 409A(a)(2)(B)(i)
that payments be delayed until 6 months after such Participant’s separation from
service if such Participant is a "specified employee" within the meaning of the
aforesaid section of the Code at the time of such separation from service.  In
the event that a 6-month delay of such payment is required pursuant to the
preceding sentence (as determined by the Company), on the first regularly
scheduled pay date following the conclusion of the delay period the Participant
shall receive such payment (subject to applicable tax withholdings and
deductions).
 
Code Section 162(m) Compliance
 
All payments contemplated herein to a “Covered Employee,” as that term is
defined under Code Section 162(m)(3), are intended to satisfy the exception for
“Other Performance-Based Compensation” contained in Code Section
162(m)(4)(C).  Any ambiguities should be resolved in favor of that intent.
 
Clawbacks
 
Any benefits the Participant may receive under this Plan shall be subject to
repayment or forfeiture as may be required to comply with (i) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by the Company in its discretion to be applicable to the
Participant.

 
 
F

--------------------------------------------------------------------------------

 

